department of the treasury internal_revenue_service washington d c uil numbers date mar contact person id number telephone number ted employer_identification_number dear sir or madam this letter responds to the request of counsel for x the estate dated date as supplemented and amended by letters dated october november november and date for rulings regarding the issue of self-dealing under sec_4941 of the internal_revenue_code y died on date and under the terms of his last will and testament will all of the decedent’s assets passed to a marital trust for the benefit of his wife marital trust the co-executors split the marital trust into three trusts each with identical terms under the terms of the marital trusts the wife is entitled to all of the income paid at least quarterly the will provides that upon the wife’s death the remaining assets in the marital trusts are to be distributed as follows awill be paid to four continuing trusts for the benefit of decedent's descendants remainder distributed in equal shares to five charitable lead trusts clats described under sec_4947 of the code the term of each clat is twenty-one years and the annuity amount is the smallest amount that could be provided under the terms of the charitable lead trusts to produce a federal estate_tax deduction equal to of the federal estate_tax_value of the assets of the clat the co-executors have proposed to sell interests in real_estate and various real_estate partnerships and corporations to a newly formed limited tiability company hereafter family llc which will be owned partially or wholly by or for the benefit of any or all of y’s four children and their issue related family members in exchange for a secured interest-bearing promissory note note the note i will bear interest at the applicable_federal_rate in effect for the month in which the sale occurs ii will have a term of not greater than thirty years and iti will be secured_by the real_estate interests the fair_market_value of the note will be equal to the fair_market_value of the property as established by a qualified_appraisal the proposed transaction is required by state law to be structured so that the interests of the charitabie beneficiaries under the will are protected the state court must approve the proposed transaction and the attorney_general of state will represent the interests of the charitable beneficiaries in that proceeding thus the real_estate interests will be sold at their appraised fair_market_value the note will bear a market interest rate and the note will be secured_by the property sold ie the real_estate interests as represented by x the effect of such arm’s length terms and conditions is that the charitable beneficiaries will be in a position which is at least as favorable as their current position and is likely to be more favorable first by entering into the transaction the clats will be protected from fluctuations in the real_estate market that may occur prior to the death of the decedent's wife the note will serve to fix the value of the clats assets at the current value of the real_estate interest thus protecting the clats from a downturn in the real_estate market and will fix the return of the clats through a fixed rate of interest thus protecting the clats from fluctuations in the returns realized by the real_estate itself secondly as a result of the proposed transaction the cash_flow of the clats will be improved and stabilized so that the clats will be better able to satisfy their annuity obligations without the sale the clats would receive the real_estate interests and would be required to engage in the real_estate business rental income would be subject_to market fluctuations and the clats would be required to incur debt in order to sustain and to grow the business mortgage indebtedness is generally considered to be an integral part of the real_estate business without which growth is difficult thus the net rental income of the clats will be subject_to future_interest rates that are unknown and to interest rate fluctuations with the proposed transaction the clats and thus the charitable beneficiaries will be less concerned about fluctuations in the real_estate market and in interest rates since the clats’ income will be fixed in accordance with the terms of the note finally the clats will receive property that is at least as liquid as the property sold for the following represented reasons the note will be negotiable and thus can be sold to a third party for cash at any time by the clats the real_estate interests by their nature are less liquid because they constitute separate interests in numerous and diverse real_estate properties finding a purchaser for ail the real_estate interests the negotiation of the terms of sale such as the assumption of debts and contingent eg environmental liabilities and the actual closing of the transaction would take many months the note will be secured_by the real_estate interests thus in addition to a sale of the note the clats will have an additional source of liquidity in the real_estate itself the family llc which will purchase the real_estate interests will have substantial capital and this capital will be available to the clats to satisfy the note payments the family llc will have capital equal to at least z of the value of the real_estate interest purchased thus in the event of a default on the note the clats will not be limited to the real_estate interests but will have recourse against the capital of the llc e without the proposed transaction the clats would only have access to the real_estate interests in order to satisfy annuity payments to the charitable beneficiaries with the proposed transaction the clats have access to i the note ii the real_estate interests themselves and iii the capital of the family llc after the transaction the note will be included among the assets used to fund the marita trusts for the benefit of decedent’s wife upon her death the note will be included among the assets used to fund the clats as a result the related family members will be indebted to the clats under the terms of the note you have requested the following rulings the sale of the property during the estate administration to the related family members will not constitute an act of self-dealing under sec_4941 of the code and will not give rise to tax under that section to the estate to the marital trusts to the related family members or to the clats the receipt and holding of the note by the clats and the subsequent payment of principal and interest on the notes by disqualified persons will not constitute acts of self- dealing under sec_4941 of the code and will not give rise to tax_liability under sec_4941 to the estate to the martial trusts to the related family members or to the clats notwithstanding that the real_estate interests that will be sold to the llc a disqualified_person will be pledged as collateral for the note to the clats the continued operation of the real_estate business by the managers of the llc or any other member of the related family members including but not limited to the leveraging and selling of secured assets and the acquisition of new assets will not constitute acts of self-dealing under sec_4941 of the code because the proposed transaction has met the requirements of sec_53 d -1 b of the foundation and similar excise_taxes regulations so long as the value of the collateral remains as required by the terms of the note and will not give rise to tax_liability under sec_4941 of the code to the estate to the marital trusts to the related family members or to the clats chapter of the code subjects private_foundations described in sec_509 of the code and disqualified persons described in sec_4946 of the code to certain excise_tax provisions including sec_4941 of the code sec_4947 of the code provides that the self-dealing excise_tax imposed by sec_4941 of the code applies equally with respect to a charitable_lead_trust as if such trust were a private_foundation sec_4941 a of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation charitable_lead_annuity_trust sec_4941 of the code provides in part that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation charitable_lead_annuity_trust and a disqualified_person b lending of money or other extension of credit between a private foundation charitable_lead_annuity_trust and a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the assets of a private_foundation charitable_lead_annuity_trust sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation charitable_lead_annuity_trust a person who is - a a substantial_contributor to the foundation trust b a foundation_manager or d a member_of_the_family of any individual described in subparagraphs a b or c sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations hereafter regulations provides that the lending of money or other extension of credit between a private_foundation charitable_lead_annuity_trust and a disqualified_person shall constitute an act of self-dealing further sec_53 d -2 c of the regulations provides that except in the case of the receipt and holding of a note pursuant to a transaction described in sec_53 d -1 b of the regulations an act of self- dealing occurs where a note the obligor of which is a disqualified_person is transferred by a third party to a private_foundation charitable_lead_annuity_trust which becomes the creditor of the note sec_53 d -1 b of the regulations excepts certain transactions carried out during the administration of an estate from the definition of self-dealing specifically sec_53 d -1 b of the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation’s charitable_lead_annuity_trust interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardless of when title to the property vests under local law if i the administrator or executor of an estate or trustee of a revocable_trust either - a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or ii iii iv c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation’s interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either - a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust cg you have represented that i the co-executors of the estate possess a power of sale with respect to the interests at issue ii the transaction will be consummated prior to the termination of the estate’s administration for federal_income_tax purposes as provided by paragraph a of sec_1_641 b - of the regulations iii a petition seeking approval of the transaction by the probate_court having jurisdiction over this transaction will be filed and the transaction will not be consummated without prior approval of such court iv the estate shall receive an amount which equals or exceeds the fair_market_value of the property to be sold such fair_market_value to be determined pursuant to the provisions of sec_53 d - b of the regulations and v the propased sale will be for a promissory note to be secured_by the real_estate interests you have also represented that by entering into the transaction the clats will be protected from fluctuations in the real_estate market that may occur prior to the death of decedent's wife the note will serve to fix the value of the clat assets at the current value of the real_estate interest thus protecting the clats from a downturn in the real_estate market and will fix the return of the clats through a fixed rate of interest thus protecting the clats from fluctuations in the returns realized by the real_estate itself also as a result of the proposed transaction the cash_flow of the clats will be improved and stabilized so that the clats will be better able to satisfy their annuity obligations without the sale the clats would receive the real_estate interests and would be required to engage in the reat estate business rental income would be subject_to market fluctuation and the clats would be required to incur debt in order to sustain and to grow the business mortgage indebtedness is generally considered to be an integral part of the real_estate business without which growth is difficult thus the net rental income of the clats will be subject_to future_interest rates that are unknown and to interest rate fluctuations with the proposed transaction the clats and thus the charitable beneficiaries will be less concerned about fluctuations in the real_estate market and in interest rates since the clats’ income will be fixed in accordance with the terms of the note finally the clats will receive property which is at least as liquid as the property sold for the reasons listed above without the proposed transaction the clats would only have access to the real_estate interests in order to satisfy annuity payments to the charitable beneficiaries with the proposed transaction the clats have access to i the note ii the real_estate interests themselves and iii the capital of the family llc since the note is represented to be more liquid than the real_estate interests the clats will receive through the note an interest or expectancy at least as liquid as the interest that the clats give up additionally the note will be issued with all the safeguards enumerated in sec_53 d -1 b of the regulations and continued holding of the note by the clats will not be considered an extension of credit or other act of self-dealing between the clats and a disqualified_person for the purposes of sec_4941 of the code finally the continued operation of the real_estate business by a disqualified_person will not constitute acts of self-dealing under sec_4941 of the code because all of the requirements of sec_53 d -1 b of the regulations will have been satisfied accordingly based on the information and representations submitted we are ruling as follows the sale of the property by the estate to the related family members is not an act of self- dealing within the meaning of sec_4941 of the code and will not give rise to tax under that section to the estate to the marital trusts to the related family members or to the clats the receipt and holding of the note by the clats and the subsequent payment of principal and interest on the notes by disqualified persons will not constitute acts of self- dealing under sec_4941 d of the code and will not give rise to tax_liability under sec_4941 to the estate to the martial trusts to the related family members or to the clats notwithstanding that the real_estate interests that will be sold to the limited liabitity company a disqualified_person will be pledged as collateral for the note to the clats the continued operation of the real_estate business by the managers of the limited_liability_company or any other related family members including but not limited to the leveraging and selling of secured assets and the acquisition of new assets wiil not constitute acts of self-dealing under sec_4941 of the code because the proposed transaction has met the requirements of sec_53 d -1 of the regulations as represented so long as the value of the collateral remains as required by the terms of the note and will not give rise to tax_liability under sec_4941 of the code to the estate to the marital trusts to the related family members or to the clats this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent this ruling is timited to the applicability of the provisions of sec_4941 d and of the code and does not purport to rule on any facts that were not represented in the ruling_request as supplemented or on any changes of those facts also in this ruling we have not determined whether the methodology you or your independent appraisers are using to determine fair_market_value is proper we merely have accepted your representations that the note will reflect fair_market_value this ruling is based on the understanding that there will be no material changes in the facts upon which it is based if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group ob
